UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-44 ARCHER-DANIELS-MIDLAND COMPANY (Exact name of registrant as specified in its charter) Delaware 41-0129150 (State or other jurisdiction of (I. R. S. Employer incorporation or organization) Identification No.) 4666 Faries ParkwayBox 1470Decatur, Illinois 62525 (Address of principal executive offices) (Zip Code) 217-424-5200 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, no par value New York Stock Exchange Chicago Stock Exchange Swiss Stock Exchange Frankfurt Stock Exchange Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes xNo o Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer” and “large accelerated filer” in Rule 12B-2 of the Exchange Act. Large Accelerated Filer xAccelerated Filer oNon-accelerated Filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x State the aggregate market value of the voting stock held by non-affiliates of the registrant. Common Stock, no par value$20.3 billion (Based on the closing sale price of Common Stock as reported on the New York Stock Exchange as of December 31, 2006) Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date. Common Stock, no par value—643,585,128 shares (July 31, 2007) DOCUMENTS INCORPORATED BY REFERENCE Portions of the proxy statement for the annual meeting of stockholders to be held November 8, 2007, are incorporated by reference into Part III. SAFE HARBOR STATEMENT This Form 10-K contains forward-looking information that is subject to certain risks and uncertainties that could cause actual results to differ materially from those projected, expressed, or implied by such forward-looking information.In some cases, you can identify forward-looking statements by our use of words such as “may, will, should, anticipates, believes, expects, plans, future, intends, could, estimate, predict, potential or contingent,” the negative of these terms or other similar expressions.The Company’s actual results could differ materially from those discussed or implied herein.Factors that could cause or contribute to such differences include, but are not limited to, those discussed in this Form 10-K for the fiscal year ended June 30, 2007.Among these risks are legislative acts; changes in the prices of food, feed, and other commodities, including gasoline; and macroeconomic conditions in various parts of the world.To the extent permitted under applicable law, the Company assumes no obligation to update any forward-looking statements as a result of new information or future events. Table of Contents Item No. Description Page No. Part I 1. Business 4 1A. Risk Factors 10 1B. Unresolved Staff Comments 12 2. Properties 13 3. Legal Proceedings 15 4. Submission of Matters to a Vote of Security Holders 15 Part II 5. Market for Registrant’s Common Equity, Related Stockholder Matters, and Issuer Purchases of Equity Securities 16 6. Selected Financial Data 19 7. Management’s Discussion and Analysis of Financial Condition andResults of Operations 20 7A. Quantitative and Qualitative Disclosures About Market Risk 35 8. Financial Statements and Supplementary Data 38 9. Changes in and Disagreements With Accountants on Accountingand Financial Disclosure 75 9A. Controls and Procedures 75 9B. Other Information 75 Part III 10. Directors, Executive Officers and Corporate Governance 76 11. Executive Compensation 79 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 80 13. Certain Relationships and Related Transactions, and Director Independence 80 14. Principal Accountant Fees and Services 80 Part IV 15. Exhibits and Financial Statement Schedules 80 Signatures 84 PART I Item 1. BUSINESS Company Overview Archer Daniels Midland Company (the Company) was incorporated in Delaware in 1923, successor to the Daniels Linseed Co. founded in 1902.The Company is a world leader in BioEnergy and has a premier position in the agricultural processing value chain.The Company is one of the world’s largest processors of oilseeds, corn, wheat, and cocoa and is a leading manufacturer of biodiesel, ethanol, soybean oil and meal, corn sweeteners, flour, and other value-added food and feed ingredients.The Company also has an extensive grain elevator and transportation network to buy, store, clean, and transport agricultural commodities, such as oilseeds, corn, wheat, milo, oats, and barley. During the last five years, the Company has experienced significant growth, spending approximately $4.8 billion for construction of new plants, expansions of existing plants, and the acquisitions of plants and transportation equipment.The Company is constructing two dry corn milling plants which will increase the Company’s annual ethanol production capacity by 550 million gallons to 1.7 billion gallons.In addition, the Company has recently completed construction of, or is currently constructing, a polyhydroxy alkanoate (PHA) natural plastics production facility, a propylene/ethylene glycol production facility, United States and foreign cocoa processing facilities, and United States and foreign biodiesel production facilities.Construction of these plants is expected to be completed during the next two fiscal years.The Company expects to spend approximately $3.0 billion to construct these facilities and other approved capital projects over the next four years.There have been no significant dispositions during the last five years. Segment Descriptions The Company’s operations are classified into three reportable business segments: Oilseeds Processing, Corn Processing, and Agricultural Services.Each of these segments is organized based upon the nature of products and services offered.The Company’s remaining operations are aggregated and classified as Other.Financial information with respect to the Company’s reportable business segments is set forth in “Note 14 of Notes to Consolidated Financial Statements” included in Item 8 herein, “Financial Statements and Supplementary Data.” Oilseeds Processing The Company is engaged in processing oilseeds such as soybeans, cottonseed, sunflower seeds, canola, peanuts, and flaxseed into vegetable oils and meals principally for the food and feed industries.Crude vegetable oil is sold “as is” or is further processed by refining, bleaching, and deodorizing into salad oils.Salad oils can be further processed by hydrogenating and/or interesterifying into margarine, shortening, and other food products.Partially refined oil is sold for use in chemicals, paints and other industrial products.Refined oil can be further processed for use in the production of biodiesel.Oilseed meals are primary ingredients used in the manufacture of commercial livestock and poultry feeds.Cottonseed flour is produced and sold primarily to the pharmaceutical industry.Cotton cellulose pulp is manufactured and sold to the chemical, paper, and filter markets. Golden Peanut Company LLC, a joint venture between the Company and Alimenta (U.S.A.), Inc., is a major supplier of peanuts to both the domestic and export markets.The Company has a 50% ownership interest in this joint venture. The Company has an ownership interest in Wilmar International Limited, a Singapore publicly listed company.Wilmar International Limited is the largest agricultural processing business in Asia and operates palm plantations; soybean, rapeseed, cottonseed, sunflower seed, peanut, palm kernel, and sesame seed crushing facilities and related vegetable oil refineries and packaging facilities; an oleochemical plant that produces fatty acids, glycerin, and soap noodles; a soy protein plant; wheat flour mills; rice mills; feed mills; fertilizer operations; and related silos and storage facilities. Item 1. BUSINESS (Continued) Corn Processing The Company is engaged in wet milling and dry milling corn operations.Products produced for use in the food and beverage industry include syrup, starch, glucose, dextrose, and sweeteners.Dextrose is also produced for use by the Company as a feedstock for its bioproducts operations.Corn gluten feed and meal as well as distillers grains are produced for use as feed ingredients.Corn germ, a by-product of the wet milling process, is further processed as an oilseed into vegetable oil and meal. By fermentation of dextrose, the Company produces alcohol, amino acids, and other specialty food and feed ingredients.Ethyl alcohol is produced to beverage grade or for industrial use as ethanol.In gasoline, ethanol increases octane and is used as an extender and oxygenate.Amino acids, such as lysine and threonine, are vital compounds used in swine feeds to produce leaner animals and in poultry feeds to enhance the speed and efficiency of poultry production.The Company also produces, by fermentation, astaxanthin, a product used in aquaculture to enhance flesh coloration.The Company produces citric and lactic acids, lactates, sorbitol and xanthan gum which are used in various food and industrial products. Almidones Mexicanos S.A., of which the Company has a 50% interest, operates a wet corn milling plant in Mexico. Eaststarch C.V. (Netherlands), of which the Company has a 50% interest, owns interests in companies that operate wet corn milling plants in Bulgaria, Hungary, Romania, Slovakia, and Turkey. Agricultural Services The Agricultural Services segment utilizes the Company’s extensive grain elevator and transportation network to buy, store, clean, and transport agricultural commodities, such as oilseeds, corn, wheat, milo, oats, and barley, and resells these commodities primarily as feed ingredients and as raw materials for the agricultural processing industry.Agricultural Services’ grain sourcing and transportation network provides reliable and efficient services to the Company’s agricultural processing operations. A.C. Toepfer International (Toepfer), in which the Company has an 80% interest, is a global merchandiser of agricultural commodities and processed products.Toepfer has 38 sales offices worldwide and operates export, river, and country elevators in Argentina, Romania, and the Ukraine. The Company has a 45% interest in Kalama Export Company, a grain export elevator in Washington. Other The Company is engaged in milling wheat, corn, and milo into flour.Wheat flour is sold primarily to commercial bakeries, food companies, food service companies, and retailers.Bulgur, a gelatinized wheat food, is sold to both the export and the domestic food markets.Corn meal and flour is sold primarily to the cereal, snack, and bakery mix markets.The Company produces bakery products and mixes which are sold to the baking industry.The Company also mills milo to produce industrial flour used in the manufacturing of wallboard for the building industry. The Company processes cocoa beans and produces cocoa liquor, cocoa butter, cocoa powder, chocolate, and various compounds for the food processing industry. The Company produces wheat starch and gluten for the baking industry.Lecithin, an emulsifier produced in the vegetable oil refining process, is marketed as a food and feed ingredient. Item 1. BUSINESS (Continued) The Company produces a wide range of edible soy protein products including soy flour, soy grits, soy protein concentrates and soy isolates that are used in processed meats, baked foods, nutritional products, snacks, and dairy and meat analogs.The Company further processes these ingredients into dry and frozen meat analogs that it markets to foodservice operators, retail and private label brand marketers, and direct-to-retail stores. The Company produces natural source vitamin E, tocopherol antioxidants and phytosterols from co-products of oilseeds which are marketed to the dietary supplement and food industry.The Company produces soy isoflavones, a dietary supplement, from a co-product of edible soy processing.The Company processes and distributes edible beans for use as a food ingredient.The Company produces and distributes formula feeds and animal health and nutrition products to the livestock, dairy, poultry, and pet food industries. Gruma S.A. de C.V. and affiliates (Gruma), of which the Company has a 27% interest, is the world’s largest producer and marketer of corn flour and tortillas with operations in the United States, Mexico, Central America, South America, and Europe.Additionally, the Company has a 20% interest in a joint venture which consists of the combined United States corn flour operations of the Company and Gruma.The Company also has a 40% share, through a joint venture with Gruma, in nine Mexican-based wheat flour mills. International Malting Company, a wholly owned subsidiary of the Company, operates malting barley plants in the United States, Australia, New Zealand, and Canada. Hickory Point Bank and Trust Company, fsb, a wholly owned subsidiary of the Company, furnishes public banking and trust services, as well as cash management, transfer agency, and securities safekeeping services, for the Company. ADM Investor Services, Inc., a wholly owned subsidiary of the Company, is a registered futures commission merchant and a clearing member of all principal commodities exchanges.ADM Investor Services International, Ltd. specializes in futures, options and foreign exchange in the European marketplace.ADM Derivatives, Inc. offers foreign exchange services to institutional and retail clients. Agrinational Insurance Company, a wholly owned subsidiary of the Company, provides insurance coverage for certain property, casualty, marine, and other miscellaneous risks of the Company and participates in certain third-party reinsurance arrangements. The Company has a 50% interest in Telles, LLC (Telles), a joint venture formed between the Company and Metabolix to market and sell PHA produced in a facility being constructed by the Company which is expected to be completed during fiscal 2009.This facility will produce PHA to be sold to Telles for marketing, sale, and distribution to the end consumer. The Company is a limited partner in various private equity funds which invest primarily in emerging markets. Methods of Distribution Since the Company’s customers are principally other manufacturers and processors, the Company’s products are distributed mainly in bulk from processing plants or storage facilities directly to the customers’ facilities.The Company has developed a comprehensive transportation system utilizing trucks, railcars, river barges, and ocean-going vessels to efficiently move both commodities and processed products virtually anywhere in the world.The Company owns or leases large numbers of the trucks, trailers, railroad tank and hopper cars, river barges, and towboats used in this transportation system. Item 1. BUSINESS (Continued) Status of New Products The Company continues to expand its business in line with the Company’s strategy to be a world leader in BioEnergy whilst maintaining its premier position in the agricultural processing value chain through the development of new products. The Company’s researchers have developed a number of custom low trans fats and oils for bakery and quick-service restaurants that utilize the Company’s Novalipid portfolio of low trans fats and oils.These products meet the growing needs of food service customers driven by legislated municipal bans on the use of fats and oils that contain trans fats. Our Aspire business model continues to be developed to leverage the Company’s finished food product development capabilities.Under this program, ADM works with customers to supply finished food products such as nutrition bars, beverages and other items in a final packaged form ready for retail distribution.The development of the prototypes is done by research and development staff and the manufacturing is accomplished through a network of co-manufacturers.This program helps customers introduce more new trait-enhanced products more quickly than they would otherwise be able to accomplish. The Company’s cooked, dried edible bean products are finding a number of new applications due to the increased interest among our customers in improving nutrition, especially in the area of foods targeted for children.These edible bean powders are being used in a wide range of convenient foods. The Company’s alliance with Metabolix is proceeding on schedule.Semi-works production of PHA, a biodegradable plastic, is underway for market development, and construction of the Company’s 50,000 ton per year commercial manufacturing facility is on schedule for startup in December 2008. The Company is proceeding with construction of a commercial propylene glycol (PG) facility in Decatur, Illinois.Value-added derivatives of PG are being pursued by research and development staff. Source and Availability of Raw Materials Substantially all of the Company’s raw materials are agricultural commodities.In any single year, the availability and price of these commodities are subject to unpredictable factors such as weather, plantings, government (domestic and foreign) farm programs and policies, changes in global demand created by population growth and changes in standards of living, and global production of similar and competitive crops.The substantial majority of the Company’s raw materials are procured from thousands of grain elevators and wholesale merchants, principally in North America, South America, and Europe, pursuant to short-term agreements (less than one year) or on a spot basis.The Company does not grow crops and a relatively small proportion of the Company’s raw materials are purchased directly from growers.The Company is not dependent upon any particular grower, elevator, or merchant or group of growers, elevators, or merchants as a source for its raw materials. Patents, Trademarks, and Licenses The Company owns several valuable patents, trademarks, and licenses but does not consider any segment of its business dependent upon any single or group of patents, trademarks or licenses. Item 1. BUSINESS (Continued) Seasonality, Working Capital Needs, and Significant Customers Since the Company is so widely diversified in global agribusiness markets, there are no material seasonal fluctuations in the manufacture, sale, and distribution of its products and services.There is a degree of seasonality in the growing season and procurement of the Company’s principal raw materials: oilseeds, corn, wheat, cocoa beans, and other grains.However, the actual physical movement of the millions of bushels of these crops through the Company’s storage and processing facilities is reasonably constant throughout the year. Price variations and availability of raw agricultural commodities may cause fluctuations in the Company’s receivables, inventories, and short-term borrowings.No material part of the Company’s business in any segment is dependent upon a single customer or very few customers. Competition The Company has significant competition in the markets in which it operates based principally on price, quality, products and alternative products, some of which are made from different raw materials than those utilized by the Company.Given the commodity-based nature of many of its businesses, the Company, on an ongoing basis,focuses on managing unit costs and improving efficiency through technology improvements, productivity enhancements, and regular evaluation of the Company’s asset portfolio. Research and Development Expenditures The Company’s research and development expenditures are focused on developing BioEnergy, food, feed, and industrial products from renewable, agricultural crops.The Company uses technical services representatives to interact with customers to understand the customers’ product needs.These technical service representatives then interact with researchers who are familiar with the Company’s wide range of food, feed, fuel, and industrial products as well as applications technology.These individuals form quick-acting teams to develop solutions to customer needs. The Company is completing the two projects currently funded by the United States Department of Energy.The projects studied ways of converting corn fiber into either biofuels or animal feed.The results are being used to evaluate the commercial feasibility. The Companywas recently awarded additional funding from the Department of Energy to develop yeasts capable of fermenting 5-carbon sugars, which is a key technology for producing ethanol from lignocellulosic biomass.The Company is partnered with Purdue University on this project. The Company’s biodiesel research is focused on cost, product quality, and alternate feed stocks.Several new technologies have been developed to minimize the chemical input costs for biodiesel production while simultaneously reducing waste streams and improving yield. A joint research project with Argonne National Laboratory is focused on the development of a separative bioreactor which utilizes the principles of electrodeionization.The new approach allows the production of chemicals from biomass feedstocks without the usual production of salt byproducts.This technology is being tested at pilot scale to quantify cost and performance. The Company has also acquired a semi-works/toll-processing facility in Decatur, Illinois to be able to produce small scale commercial quantities of new bio-based industrial chemicals. Item 1. BUSINESS (Continued) The Company maintains a research laboratory in Decatur, Illinois, where product and process development activities are conducted.To develop new bioproducts and to improve existing bioproducts, new cultures are developed using classical mutation and genetic engineering.Protein and vegetable oil research is conducted at facilities in Decatur where bakery, meat and dairy pilot plants support application research.Vegetable oil research is also conducted in Hamburg, Germany; Erith, UK; and Arras, France.Research to support sales and development for bakery products is done at a laboratory in Olathe, Kansas.Research to support sales and development for cocoa and chocolate products is done in Milwaukee, Wisconsin, and the Netherlands. Research and technical support for industrial and food wheat starch applications is conducted in a Montreal, Canada research center.The Company conducts research for corn starches in paper and textile industries as well as fuel ethanol research in Clinton, Iowa.The Company maintains research centers in Quincy, Illinois, and Decatur, Indiana, that conduct swine and cattle feeding trials to test new formula feed products and to develop improved feeding efficiencies. The amounts spent during the three years ended June 30, 2007, 2006 and 2005 for such technical efforts were approximately $45 million, $45 million, and $40 million, respectively. Environmental Compliance During the year ended June 30, 2007, $106 million was spent for equipment, facilities, and programs for pollution control and compliance with the requirements of various environmental agencies. There have been no material effects upon the earnings and competitive position of the Company resulting from compliance with federal, state, and local laws or regulations enacted or adopted relating to the protection of the environment. Number of Employees The number of persons employed by the Company was approximately 27,300 at June 30, 2007. Financial Information About Foreign and Domestic Operations Item 1A, “Risk Factors,” and Item 2, “Properties,” includes information relating to the Company’s foreign operations.Geographic financial information is set forth in “Note 14 of Notes to Consolidated Financial Statements” included in Item 8 herein, “Financial Statements and Supplementary Data”. Available Information The Company’s Internet address is http://www.admworld.com.The Company makes available, free of charge, through its Internet site, the Company’s annual reports on Form 10-K; quarterly reports on Form 10-Q; current reports on Form 8-K; Directors and Officers Forms 3, 4, and 5; and amendments to those reports, as soon as reasonably practicable after electronically filing such materials with, or furnishing them to, the Securities and Exchange Commission (SEC). In addition, the Company makes available, through its Internet site, the Company’s Business Code of Conduct and Ethics, Corporate Governance Guidelines, and the written charters of the Audit, Compensation/Succession, Nominating/Corporate Governance, and Executive Committees. Item 1. BUSINESS (Continued) The public may read and copy any materials filed by the Company with the SEC at the SEC’s Public Reference Room at treet, N.E., Washington, D.C. 20549.The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330.The SEC maintains an Internet site which contains reports, proxy and information statements, and other information regarding issuers that file information electronically with the SEC.The SEC’s Internet address is http://www.sec.gov. Item 1A. RISK FACTORS The availability and price of the agricultural commodities and agricultural commodity products the Company produces and merchandises can be affected by weather, disease, government programs, andvarious other factors beyond the Company’s control and could adversely affect the Company’s operating results. The availability and price of agricultural commodities are subject to wide fluctuations due to unpredictable factors such as weather, plantings, government (domestic and foreign) farm programs and policies, changes in global demand resulting from population growth and changes in standards of living, and global production of similar and competitive crops.These factors have historically caused volatility in the agricultural commodities industry and, consequently, in the Company’s operating results.Reduced supply of agricultural commodities due to weather-related factors or other reasons could adversely affect the Company’s profitability by increasing the cost of raw materials used in the Company’s agricultural processing operations.Reduced supplies of agricultural commodities could also limit the Company’s ability to procure, transport, store, process, and merchandise agricultural commodities in an efficient manner which could adversely affect the Company’s profitability.In addition, the availability and price of agricultural commodities can be affected by other factors, such as plant disease, which can result in crop failures and reduced harvests. Also, with respect to prices, to the extent production capacity is added within the agricultural processing industry, the disruption to the balance of supply and demand may result in downward pressure on the relevant product prices, thereby adversely affecting revenues and operating results. Fluctuations in energy prices could adversely affect the Company’s operating results. The Company’s operating costs and selling prices of certain finished products are sensitive to changes in energy prices.The Company’s processing plants are powered principally by electricity, natural gas, and coal.The Company’s transportation operations are dependent upon diesel fuel and other petroleum products.Significant increases in the cost of these items could adversely affect the Company’s production costs and operating results. The Company has certain finished products, such as ethanol and biodiesel, which are closely related to, or may be substituted for, petroleum products.Therefore, the selling prices of ethanol and biodiesel relate to the selling prices of unleaded gasoline and diesel fuel.A significant decrease in the price of unleaded gasoline or diesel fuel could result in a significant decrease in the selling price of the Company’s ethanol and biodiesel and could adversely affect the Company’s revenues and operating results. The Company is subject to economic downturns, political instability and other risks of doing business globally which could adversely affect the Company’s operating results. The Company conducts its business and has substantial assets located in many countries and geographic areas. The Company’s operations are principally in developed countries in the United States, Europe, and South America but the Company also operates in, or plans to expand or develop its business in, emerging market areas such as Asia. Both developed and emerging market areas are subject to economic downturns and emerging market areas could be subject to more volatile economic, political and market conditions. Such economic downturns and volatile conditions may have a negative impact on the Company’s ability to execute its business strategies and on its operating results. Item 1A. RISK FACTORS (Continued) The Company’s operating results could be affected by changes in trade, monetary and fiscal policies, laws and regulations, and other activities of United States andforeign, agencies, and similar organizations.These conditions include but are not limited to changes in a country’s or region’s economic or political conditions, trade regulations affecting production, pricing and marketing of products, local labor conditions and regulations, reduced protection of intellectual property rights, changes in the regulatory or legal environment, restrictions on currency exchange activities, currency exchange fluctuations, burdensome taxes and tariffs, and other trade barriers.International risks and uncertainties, including changing social and economic conditions as well as terrorism, political hostilities, and war, could limit the Company’s ability to transact business in these markets and could adversely affect the Company’s revenues and operating results. Government policies and regulations, in general, and specifically affecting the agricultural sector and related industries, could adversely affect the Company’soperating results. Agricultural production and trade flows are subject to government policies and regulations. Governmental policies affecting the agricultural industry, such as taxes, tariffs, duties, subsidies, and import and export restrictions on agricultural commodities and commodity products, can influence the planting of certain crops, the location and size of crop production, whether unprocessed or processed commodity products are traded, the volume and types of imports and exports, the availability and competitiveness of feedstocks as raw materials, and industry profitability. In addition, international trade disputes can adversely affect agricultural commodity trade flows by limiting or disrupting trade between countries or regions. Future government policies may adversely affect the supply of, demand for, and prices of the Company’s products, restrict the Company’s ability to do business in its existing and target markets, and could negatively impactrevenues andoperating results. The Company is subject to food and feed industry risks which could adversely affect the Company’s operating results. The Company is subject to food industry risks which include, but are not limited to, food spoilage or food contamination, shifting consumer preferences, federal, state, and local food processing regulations, and customer product liability claims.The liability which could result from these risks may not always be covered or could exceed liability insurance related to product liability and food safety matters maintained by the Company.The occurrence of any of the matters described above could adversely affect the Company’s revenues and operating results. Certain of the Company’s merchandised commodities and finished products are used as ingredients in livestock and poultry feed.The Company is subject to risks associated with the outbreak of disease in livestock and poultry, including, but not limited to, mad-cow disease and avian influenza.The outbreak of disease could adversely affect demand for the Company’s products used as ingredients in livestock and poultry feed.A decrease in demand for these products could adversely affect the Company’s revenues and operating results. Item 1A. RISK FACTORS (Continued) The Company is subject to numerous laws and regulations globally which could adversely affect the Company’s operating results. The Company is required to comply with the numerous and broad reaching laws and regulations administered by United States federal, state, local, and foreign governmental agencies relating to, but not limited to, the sourcing, transporting, storing, and processing of agricultural raw materials as well as the transporting, storing and distributing of related agricultural products including commercial activities conducted byCompany employees and third parties globally.Any failure to comply with applicable laws and regulations could subject the Company to administrative penalties and injunctive relief, civil remedies, including fines, injunctions, and recalls of its products. The production of the Company’s products requires the use of materials which can create emissions of certain regulated substances.Although the Company has programs in place throughout the organization globally to guard against non-compliance, failure to comply with these regulations can have serious consequences, including civil and administrative penalties as well as a negative impact on the Company’s reputation. In addition, changes to regulations may require the Company to modify existing processing facilities and/or processes which could significantly increase operating costs and negatively impact operating results. The Company is exposed to potential business disruption, including but not limited to transportation services, and other serious adverse impacts resulting from acts of terrorism or war, natural disasters and severe weather conditions, and accidents which could adversely affect the Company’s operating results. The assets and operations of the Company are subject to damage and disruption from various events which include, but are not limited to, acts of terrorism or war, natural disasters and severe weather conditions, accidents, explosions, and fires. The potential effects of the conditions cited above include, but are not limited to, extensive property damage, extended business interruption, personal injuries, and damage to the environment.The Company’s operations also rely on dependable and efficient transportation services.A disruption in transportation services could result in supply problems at the Company’s processing plants and impair the Company’s ability to deliver processed products to its customers in a timely manner. Item 1B. UNRESOLVED STAFF COMMENTS The Company has no unresolved staff comments. Item 2. PROPERTIES The Company owns or leases the following processing plants and procurement facilities: Processing Plants Procurement Facilities United Foreign Total United Foreign Total States States Owned 137 98 235 173 104 277 Leased 4 1 5 9 30 39 141 99 240 182 134 316 The Company’s operations are such that most products are efficiently processed near the source of raw materials.Consequently, the Company has many plants strategically located in grain producing areas.The annual volume of commodities processed will vary depending upon availability of raw materials and demand for finished products. Oilseeds Processing Processing Plants Procurement Facilities United States Foreign Total United States Foreign Total Owned 44 48 92 15 79 94 Leased – 20 20 44 48 92 15 99 114 The Company operates twenty-one domestic and seventeen foreign oilseed crushing plants with a daily processing capacity of approximately 91,000 metric tons (3.3 million bushels).The domestic plants are located in Georgia, Illinois, Indiana, Iowa, Kansas, Minnesota, Missouri, Nebraska, North Dakota, Ohio, South Carolina, Tennessee, and Texas.The foreign plants are located in Bolivia, Brazil, Canada, England, Germany, India, Mexico, the Netherlands, Poland, and the Ukraine. The Company operates thirteen domestic oilseed refineries in Georgia, Illinois, Indiana, Iowa, Minnesota, Missouri, Nebraska, North Dakota, and Tennessee, as well as sixteen foreign refineries in Bolivia, Brazil, Canada, England, France, Germany, India, the Netherlands, and Poland.The Company packages oils at seven domestic plants located in California, Florida, Georgia, and Illinois, as well as at six foreign plants located in Bolivia, Brazil, England, and Germany.The Company operates one domestic and six foreign biodiesel plants located in North Dakota, Brazil, Germany, and India.In addition, the Company operates two fertilizer blending plants in Brazil. The Oilseeds Processing segment operates fifteen domestic country grain elevators as adjuncts to its processing plants.These elevators, with an aggregate storage capacity of 8 million bushels, are located in Illinois, Missouri, North Carolina, and Ohio. This segment also operates ninety-eight foreign elevators, including port facilities, in Bolivia, Brazil, Canada, Germany, Mexico, the Netherlands, Paraguay, and Poland as adjuncts to its processing plants.These facilities have a storage capacity of 125 million bushels. Item 2. PROPERTIES (Continued) Corn Processing Processing Plants Procurement Facilities United States Foreign Total United States Foreign Total Owned 13 – 13 5 – 5 The Company operates five wet corn milling and two dry corn milling plants with a daily grind capacity of approximately 50,000 metric tons (2.0 million bushels).The Company also operates corn germ extraction plants, sweeteners and starches production facilities, and bioproducts production facilities in Illinois, Iowa, Minnesota, Nebraska, North Carolina, and North Dakota.The Corn Processing segment also operates five domestic grain terminal elevators as adjuncts to its processing plants.These elevators, with an aggregate storage capacity of 12 million bushels, are located in Minnesota. Agricultural Services Processing Plants Procurement Facilities United States Foreign Total United States Foreign Total Owned 1 – 1 130 18 148 Leased 1 – 1 8 6 14 2 – 2 138 24 162 The Company operates a rice mill located in California and an animal feed facility in Illinois.The Agricultural Services segment operates one hundred thirty-eight domestic terminal, sub-terminal, country, and river elevators covering the major grain producing states, including fifty-one country elevators, seventy-nine sub-terminal, terminal and river loading facilities, and eight grain export elevators in Florida, Louisiana, Ohio, and Texas.Elevators are located in Arkansas, Illinois, Indiana, Iowa, Kansas, Kentucky, Michigan, Minnesota, Missouri, Montana, Nebraska, North Dakota, Ohio, Oklahoma, Tennessee, and Texas.These elevators have an aggregate storage capacity of approximately 342 million bushels.The Company has five grain export elevators in Argentina, Mexico, and the Ukraine that have an aggregate storage capacity of approximately 29 million bushels.The Company has thirteen country elevators located in the Ukraine, Romania, and the Dominican Republic.In addition, the Company has six river elevators located in Romania and the Ukraine. Other Processing Plants Procurement Facilities United States Foreign Total United States Foreign Total Owned 79 50 129 23 7 30 Leased 3 1 4 1 4 5 82 51 133 24 11 35 Item 2. PROPERTIES (Continued) The Company operates twenty-three domestic wheat flour mills, a domestic bulgur plant, two domestic corn flour mills, two domestic milo mills, and twenty foreign flour mills with a total daily milling capacity of approximately 26,700 metric tons (1.0 million bushels).The Company also operates six bakery mix plants.These plants and related properties are located in California, Illinois, Indiana, Kansas, Minnesota, Missouri, Nebraska, New York, North Carolina, Oklahoma, Pennsylvania, Tennessee, Texas, Washington, Barbados, Belize, Canada, England, Grenada, and Jamaica.The Company operates two foreign formula feed plants as adjuncts to the wheat flour mills in Belize and Grenada.The Company operates a rice milling plant in Jamaica. The Company operates three domestic and nine foreign chocolate and cocoa bean processing plants with a total daily grind capacity of approximately 1,800 metric tons.The domestic plants are located in Massachusetts, New Jersey, and Wisconsin, and the foreign plants are located in Brazil, Canada, England, Ivory Coast, the Netherlands, and Singapore.The Company operates ten cocoa bean procurement and handling facilities/port sites in the Ivory Coast, Indonesia, Malaysia, and Brazil. The Company operates two domestic soy protein specialty plants in Illinois and one foreign plant in the Netherlands.Lecithin products are produced at six domestic and four foreign plants in Illinois, Iowa, Nebraska, Canada, Germany, and the Netherlands.The Company also operates a starch and gluten plant in Iowa and one in Canada.The Company produces soy-based foods at plants in Illinois and North Dakota.The Company produces vitamin E, sterols, and isoflavones at plants in Illinois.The Company also operates a honey drying operation in Wisconsin. The Company operates twenty-three domestic edible bean procurement facilities with an aggregate storage capacity of approximately 12 million bushels, located in Colorado, Idaho, Michigan, Minnesota, North Dakota, and Wyoming. The Company also operates thirty domestic and six foreign formula feed and animal health and nutrition plants.The domestic plants are located in Georgia, Illinois, Indiana, Iowa, Kansas, Kentucky, Michigan, Minnesota, Missouri, Nebraska, Ohio, Pennsylvania, South Dakota, Texas, Washington, and Wisconsin.The foreign plants are located in Canada, China, Puerto Rico, and Trinidad. Item 3. LEGAL PROCEEDINGS Environmental Matters The Company is involved in approximately twenty administrative and judicial proceedings in which it has been identified as a potentially responsible party (PRP) under the federal Superfund law and its state analogs for the study and cleanup of sites contaminated by material discharged into the environment.In all of these matters there are numerous PRPs.Due to various factors, such as the required level of remediation and participation in the cleanup effort by others, the Company’s future cleanup costs at these sites cannot be reasonably estimated.In management’s opinion, these proceedings will not, either individually or in the aggregate, have a material adverse affect on the Company’s financial condition or results of operations. Item 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. PART II Item 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS, AND ISSUER PURCHASES OF EQUITY SECURITIES Common Stock Market Prices and Dividends The Company’s common stock is listed and traded on the New York Stock Exchange, Chicago Stock Exchange, Frankfurt Stock Exchange, and Swiss Stock Exchange. The following table sets forth, for the periods indicated, the high and low market prices of the common stock as reported on the New York Stock Exchange and common stock cash dividends declared per share. Cash Market Price Dividends High Low Per Share Fiscal 2007-Quarter Ended June 30 $ 39.65 $ 32.05 $ 0.115 March 31 37.84 30.20 0.115 December 31 40.00 31.20 0.100 September 30 45.05 36.44 0.100 Fiscal 2006-Quarter Ended June 30 $ 46.71 $ 34.60 $ 0.100 March 31 35.50 24.05 0.100 December 31 25.55 23.00 0.085 September 30 24.75 19.75 0.085 The number of registered shareholders of the Company’s common stock at June 30, 2007, was 18,252.The Company expects to continue its policy of paying regular cash dividends, although there is no assurance as to future dividends because they are dependent on future earnings, capital requirements, and financial condition. Item 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS, AND ISSUER PURCHASES OF EQUITY SECURITIES (Continued) Issuer Purchases of Equity Securities Total Number of Number of Shares Total Number Average Shares Purchased as Remaining to be of Shares Price Paid Part of Publicly Purchased Under the Period Purchased (1) per Share Announced Program (2) Program(2) April 1, 2007 to April 30, 2007 4 $ 37.25 4 77,502,074 May 1, 2007 to May 31, 2007 33,372 36.47 235 77,501,839 June 1, 2007 to June 30, 2007 9,260 34.47 184 77,501,655 Total 42,636 $ 36.04 423 77,501,655 (1)Total shares purchased represents those shares purchased as part of the Company’s publicly announced share repurchase program described below and shares received as payment of the exercise price for stock option exercises.During the three-month period ended June 30, 2007, the Company received 42,213 shares as payment of the exercise price for stock option exercises. (2)On November 4, 2004, the Company’s Board of Directors approved a stock repurchase program authorizing the Company to repurchase up to 100,000,000 shares of the Company’s common stock during the period commencing January 1, 2005 and ending December 31, 2009. Item 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS, AND ISSUER PURCHASES OF EQUITY SECURITIES (Continued) Performance Graph The graph below compares five-year returns of the Company’s common stock with those of the S&P 500 Index and the S&P Packaged Foods and Meats Index.The graph assumes all dividends have been reinvested and assumes an initial investment of $100 on June 30, 2002.Information in the graph is presented on a June 30 fiscal year basis. Graph produced by Research Data Group, Inc. Item 6. SELECTED FINANCIAL DATA Selected Financial Data (In millions, except ratio and per share data) 2007 2006 2005 2004 2003 Net sales and other operating income $ 44,018 $ 36,596 $ 35,943 $ 36,151 $ 30,708 Depreciation 701 657 665 686 644 Net earnings 2,162 1,312 1,044 495 451 Basic earnings per common share 3.32 2.01 1.60 0.76 0.70 Diluted earnings per common share 3.30 2.00 1.59 0.76 0.70 Cash dividends 281 242 209 174 156 Per common share 0.43 0.37 0.32 0.27 0.24 Working capital $ 7,254 $ 5,661 $ 4,344 $ 3,589 $ 3,274 Per common share 11.28 8.63 6.68 5.51 5.08 Current ratio 1.9 1.9 1.8 1.5 1.6 Inventories 6,060 4,677 3,907 4,592 3,550 Net property, plant, and equipment 6,010 5,293 5,184 5,255 5,469 Gross additions to property, plant, and equipment 1,404 841 647 621 1,246 Total assets 25,118 21,269 18,598 19,369 17,183 Long-term debt 4,752 4,050 3,530 3,740 3,872 Shareholders’ equity 11,253 9,807 8,435 7,698 7,069 Per common share 17.50 14.95 12.96 11.83 10.96 Weighted average shares outstanding-basic 651 654 654 648 646 Weighted average shares outstanding-diluted 656 656 656 650 647 Significant items affecting the comparability of the financial data shown above are as follows. · Net earnings for 2007 include a gain of $440 million ($286 million after tax, equal to $0.44 per share) related to the exchange of the Company’s interests in certain Asian joint ventures for shares of Wilmar International Limited, realized securities gains of $357 million ($225 million after tax, equal to $0.34 per share) related to the Company’s sale of equity securities of Tyson Foods Inc. and Overseas Shipholding Group Inc. and a $209 million gain ($132 million after tax, equal to $0.20 per share) related to the sale of businesses. · Net earnings for 2005 include a gain of $159 million ($119 million after tax, equal to $0.18 per share) related to sales of the Company’s interest in Tate & Lyle PLC. · Net earnings for 2004 include a $400 million charge ($252 million after tax, equal to $0.39 per share) related to the settlement of fructose litigation and a $51 million charge ($32 million after tax, equal to $0.05 per share) related to the abandonment and write-down of long-lived assets. Item 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Company Overview The Company is principally engaged in procuring, transporting, storing, processing, and merchandising agricultural commodities and products.The Company’s operations are classified into three reportable business segments:Oilseeds Processing, Corn Processing, and Agricultural Services.Each of these segments is organized based upon the nature of products and services offered.The Company’s remaining operations are aggregated and classified as Other. The Oilseeds Processing segment includes activities related to processing oilseeds such as soybeans, cottonseed, sunflower seeds, canola, peanuts, and flaxseed into vegetable oils and meals principally for the food and feed industries.In addition, oilseeds may be resold into the marketplace as a raw material for other processors.Crude vegetable oil is sold "as is" or is further processed by refining, bleaching, and deodorizing into salad oils.Salad oils can be further processed by hydrogenating and/or interesterifying into margarine, shortening, and other food products.Partially refined oil is sold for use in chemicals, paints, and other industrial products.Refined oil can be further processed for use in the production of biodiesel.Oilseed meals are primary ingredients used in the manufacture of commercial livestock and poultry feeds.Oilseeds Processing also includes activities related to the Company’s interest in Wilmar International Limited, the largest agricultural processing business in Asia. The Corn Processing segment includes activities related to the production of sweeteners, starches, dextrose, and syrups for the food and beverage industry as well as activities related to the production, by fermentation, of bioproducts such as alcohol, amino acids, and other specialty food and feed ingredients. The Agricultural Services segment utilizes the Company’s extensive grain elevator and transportation network to buy, store, clean, and transport agricultural commodities, such as oilseeds, corn, wheat, milo, oats, and barley, and resells these commodities primarily as feed ingredients and as raw materials for the agricultural processing industry.Agricultural Services’ grain sourcing and transportation network provides reliable and efficient services to the Company’s agricultural processing operations.Also included in Agricultural Services are the activities of A.C. Toepfer International, a global merchandiser of agricultural commodities and processed products. Other includes the Company’s remaining operations, consisting principally of food, feed, and industrial businesses and financial activities.Food, feed, and industrial includes: Wheat Processing, with activities related to the production of wheat flour; Cocoa Processing, with activities related to the production of chocolate and cocoa products; the production of natural health and nutrition products; and the production of other food, feed, and industrial products.Financial activities include banking, captive insurance, private equity fund investments, and futures commission merchant activities. Operating Performance Indicators The Company’s Oilseeds Processing, Agricultural Services, and Wheat Processing operations are principally agricultural commodity-based businesses where changes in segment selling prices move in relationship to changes in prices of the commodity-based agricultural raw materials.Therefore, changes in agricultural commodity prices have relatively equal impacts on both net sales and cost of products sold and minimal impact on the gross profit of underlying transactions. As a result, changes in net sales amounts of these business segments do not necessarily correspond to the changes in gross profit realized by these businesses. The Company’s Corn Processing operations and certain other food and feed processing operations also utilize agricultural commodities (or products derived from agricultural commodities) as raw materials.In these operations, agricultural commodity price changes can result in significant fluctuations in cost of products sold, and such price changes cannot necessarily be passed directly through to the selling price of the finished products.For products such as ethanol, selling prices bear no direct relationship to the raw material cost of the agricultural commodity from which it is produced. Item 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (Continued) The Company conducts its business in many countries.For the majority of the Company’s subsidiaries located outside the United States, the local currency is the functional currency.Revenues and expenses denominated in foreign currencies are translated into U.S. dollars at the weighted average exchange rates for the applicable periods.Fluctuations in the exchange rates of foreign currencies, primarily the Euro and British pound, as compared to the U.S. dollar will result in corresponding fluctuations in the relative U.S. dollar value of the Company’s revenues and expenses.The impact of these currency exchange rate changes, where significant, is discussed below. The Company measures the performance of its business segments using key operating statistics such as segment operating profit and return on fixed capital investment, and return on net assets.The Company’s operating results can vary significantly due to changes in unpredictable factors such as fluctuations in energy prices, weather conditions, crop plantings, global government farm programs and policies, changes in global demand resulting from population growth and changes in standards of living, and global production of similar and competitive crops.Due to these unpredictable factors, the Company does not provide forward-looking information in “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” 2007 Compared to 2006 As an agricultural-based commodity business, the Company is subject to a variety of market factors which affect the Company’s operating results.Strong biodiesel demand in Europe continued to create increased vegetable oil demand and positively impacted rapeseed crushing margins in Europe.Abundant oilseed supplies, improved vegetable oil values, and strong protein meal demand have positively impacted oilseed crushing margins in North America.Increased ethanol contracted selling prices, continuing strong ethanol demand, and solid demand for sweetener and starch products improved corn processing results.These increases in corn processing results were partially offset by higher net corn costs.Global grain merchandising opportunities resulting from regional production imbalances also improved operating results.North American river transportation operations were favorably impacted by strong demand for river transportation services which increased barge freight rates.Increasing commodity price levels negatively affected LIFO inventory valuations partially offsetting the improvements in operating results. Net earnings increased principally due to improved operating results in all of the Company’s operating segments.Earnings before income taxes for 2007 include a gain of $440 million related to the exchange of the Company’s interests in certain Asian joint ventures for shares of Wilmar International Limited (the Wilmar Gain), a $357 million realized securities gain from sales of the Company’s equity securities of Tyson Foods, Inc. and Overseas Shipholding Group, Inc., a gain of $153 million from the sale of the Company’s interest in Agricore United and a $53 million gain from the sale of the Company’s Arkady food ingredient business.Earnings before income taxes for 2007 also include charges of $206 million from the effect of changing commodity prices on LIFO inventory valuations, $46 million related to the repurchase of $400 million of the Company’s outstanding debentures, and $21 million related to abandonment and write-down of long-lived assets.Net earnings for 2006 include a $36 million reduction in income tax expense related to the recognition of federal and state income tax credits and adjustments resulting from the reconciliation of filed tax returns to the previously estimated tax provision.Earnings before income taxes for 2006 include charges of $15 million resulting from the Company’s adoption of Financial Accounting Standards Board Interpretation Number 47, Accounting for Conditional Asset Retirement Obligations, an interpretation of FASB Statement No. 143 (FIN 47), $71 million related to abandonment and write-down of long-lived assets, $9 million representing the Company’s share of a charge for abandonment and write-down of long-lived assets reported by an unconsolidated affiliate of the Company, and $22 million associated with the closure of a citric acid plant and exiting the European animal feed business.Earnings before income taxes for 2006 also include credits of $12 million from the effect of changing commodity prices on LIFO inventory valuations, $17 million from the sale of long-lived assets, $46 million related to Brazilian transactional tax credits, and $40 million related to realized securities gains. Item 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (Continued) Analysis of Statements of Earnings Net sales and other operating income increased 20% to $44.0 billion due primarily to increased selling prices of agricultural commodities, oilseed and corn processing products and, to a lesser extent, increased sales volumes of agricultural commodities and oilseed processing products.In addition, net sales and other operating income increased $916 million, or 3%, due to currency exchange rate fluctuations. Net sales and other operating income by segment are as follows: 2007 2006 Change (In millions) Oilseeds Processing $ 13,937 $ 11,867 $ 2,070 Corn Processing Sweeteners and Starches 2,378 2,133 245 Bioproducts 3,064 2,727 337 Total Corn Processing 5,442 4,860 582 Agricultural Services 19,706 15,440 4,266 Other Food, Feed, and Industrial 4,840 4,354 486 Financial 93 75 18 Total Other 4,933 4,429 504 Total $ 44,018 $ 36,596 $ 7,422 Oilseeds Processing sales increased 17% to $13.9 billion due principally to increased average selling prices of vegetable oil and increased sales volumes of vegetable oil and biodiesel.Vegetable oil selling prices and volumes improved as the markets anticipate new demand from the developing United States biodiesel industry.Biodiesel sales volumes increased due to additional production capacity.Corn Processing sales increased 12% to $5.4 billion principally due to increased sales of Bioproducts and, to a lesser extent, increased sales of Sweeteners and Starches.Bioproducts sales increased primarily due to higher average selling prices of ethanol, partially offset by lower sales volumes.Ethanol average selling prices increased principally due to higher gasoline prices.Ethanol sales volumes decreased as 2006 sales volumes exceeded production due to the release of inventories built up in anticipation of refiners replacing MTBE with ethanol.Sweeteners and Starches sales increased primarily due to higher average selling prices resulting from good demand for sweetener and starch products.Agricultural Services sales increased 28% to $19.7 billion principally due to increased agricultural commodity prices and increased sales volumes.The increase in commodity prices is primarily due to higher average market prices of corn in North America which have increased 60% from the prior year.Increased sales volumes of global grain merchandising activities also contributed to the increase in Agricultural Services sales.Other sales increased 11% to $4.9 billion primarily due to higher average selling prices of wheat flour products and, to a lesser extent, increased sales volumes and higher average selling prices of cocoa products. Cost of products sold increased 21% to $40.8 billion primarily due to higher average prices of agricultural commodities and increased sales volumes.Manufacturing costs for 2007 and 2006 include a $21 million and $62 million charge, respectively, for abandonment and write-down of long-lived assets.In addition, cost of products sold increased $874 million, or 3%, due to currency exchange rate fluctuations. Item 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (Continued) Selling, general, and administrative expenses of $1.2 billion were comparable to 2006 and include $25 million of currency exchange rate increases.Excluding the impact of currency exchange rate increases, selling, general and administrative expenses decreased $23 million principally due to 2006 selling, general and administrative expenses including $20 million of severance costs associated with the closure of a citric acid plant.During 2007 and 2006, the Company issued option grants and restricted stock awards to officers and key employees pursuant to the Company’s Long-term Management Incentive Program.Certain officers and key employees of the Company receiving option grants and restricted stock awards are eligible for retirement.Compensation expense related to option grants and restricted stock awards issued to these retirement-eligible employees is recognized in earnings on the date of grant.Selling, general, and administrative expense for 2007 and 2006 includes compensation expense related to option grants and restricted stock awards granted to retirement-eligible employees of $30 million and $31 million, respectively. Other income increased $1.0 billion primarily due to the $440 million Wilmar Gain, a $357 million gain on the sale of the Company’s equity securities of Tyson Foods, Inc. and Overseas Shipholding Group, Inc., a $153 million gain on the sale of the Company’s interest in Agricore United, and a $53 million gain on the sale of the Company’s Arkady food ingredient business.Other income also includes a $46 million charge related to the repurchase of $400 million of the Company’s outstanding debentures.Excluding these items, other income increased $73 million primarily due to a $120 million increase in equity in earnings of unconsolidated affiliates, and a $53 million increase in investment income, partially offset by a $69 million increase in interest expense and a $27 million reduction in gains on sales of long-lived assets.The increase in equity in earnings of unconsolidated affiliates is primarily due to higher valuations of the Company’s private equity fund investments and improved operating results of the Company’s Asian oilseed crushing ventures.Interest expense and investment income increased primarily due to increased average borrowing and investment levels. Operating profit by segment is as follows: 2007 2006 Change (In millions) Oilseeds Processing $ 1,117 $ 599 $ 518 Corn Processing Sweeteners and Starches 485 432 53 Bioproducts 634 445 189 Total Corn Processing 1,119 877 242 Agricultural Services 516 275 241 Other Food, Feed, and Industrial 214 159 55 Financial 195 151 44 Total Other 409 310 99 Total Segment Operating Profit 3,161 2,061 1,100 Corporate (7 ) (206 ) 199 Earnings Before Income Taxes $ 3,154 $ 1,855 $ 1,299 Item 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (Continued) Oilseeds Processing operating profits increased $518 million to $1.1 billion due to the $440 million Wilmar Gain and improved market conditions in all geographic regions.North American processing results improved principally due to abundant oilseed supplies in the United States and good demand for vegetable oil and soybean meal.Vegetable oil values improved as the markets anticipate new demand from the developing United States biodiesel industry.North American processing results were also favorably impacted by lower plant operating costs resulting from improved capacity utilization.Asian joint venture results improved due to improved palm processing operating results partially offset by decreased soy crushing operating results.European processing results improved principally due to abundant oilseed supplies in Europe and strong demand for vegetable oil.The strong demand for vegetable oil is the result of strong biodiesel demand.These increases were partially offset by decreased biodiesel operating profits resulting from higher vegetable oil prices, increased market production capacity, and lower diesel fuel prices.South American processing results declined principally due to last year’s $27 million credit for Brazilian transactional taxes.Excluding the impact of last year’s credit for Brazilian transactional taxes, South American processing results improved principally due to increased fertilizer margins.The improvement in fertilizer margins was primarily due to higher average sales prices due to improved fertilizer demand combined with stable raw material costs.Operating profits for 2007 include a $5 million charge for abandonment and write-down of long-lived assets.Operating profits for 2006 include a $14 million charge for abandonment and write-down of long-lived assets and a $6 million charge related to the adoption of FIN 47. Corn Processing operating profits increased $242 million to $1.1 billion principally due to higher average selling prices and lower energy costs, partially offset by lower ethanol sales volumes and higher net corn costs.Net corn costs have increased approximately 60% during 2007 due to significant demand increases for corn resulting primarily from the increase in corn-derived ethanol industry capacity.Agricultural commodity market concerns regarding the expected decline in the ending 2006 corn crop carryover has also contributed to the increase in corn costs.Sweeteners and Starches operating profits increased $53 million due primarily to higher average sales prices and lower energy costs.Sales prices have increased principally due to good demand for sweetener and starch products.These increases were partially offset by increased net corn costs.Sweeteners and Starches operating profits for 2006 include a $5 million charge related to the adoption of FIN 47.Bioproducts operating profits increased $189 million primarily due to higher ethanol average selling prices and lower energy costs, partially offset by increased net corn costs and lower ethanol sales volumes.Ethanol average sales prices increased principally due to strong demand from gasoline refiners and higher gasoline prices.Ethanol sales volumes decreased as 2006 sales volumes exceeded production due to the release of inventories built up in anticipation of refiners replacing MTBE with ethanol.Bioproducts operating results for 2007 include a $1 million charge for abandonment and write-down of long-lived assets.Bioproducts operating results for 2006 include a $6 million charge for abandonment and write-down of long-lived assets, a $2 million charge related to the adoption of FIN 47, and $6 million of costs related to the closure of a citric acid plant. Agricultural Services operating profits increased $241 million to $516 million principally due to a $153 million gain from the sale of the Company’s interest in Agricore United, a Canadian business which specialized in crop input, crop protection services, and grain marketing and merchandising.Excluding the Agricore United gain, Agricultural Services operating profits increased $88 million to $363 million principally due to improved global grain merchandising operating results and, to a lesser extent, improved transportation and North American origination operating results.Global grain merchandising results improved as regional production imbalances allowed the Company to capitalize on merchandising opportunities.North American river transportation operating results increased primarily due to increased barge freight rates created by strong demand for barge capacity.North American origination operating results improved due to good export demand for agricultural commodities and higher ocean freight rates.Agricultural Services operating profits for 2007 include a $12 million trade disruption insurance recovery related to Hurricane Katrina. Item 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (Continued) Other operating profits increased $99 million to $409 million.Other –
